Citation Nr: 1141175	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

3.  Entitlement to a disability evaluation in excess of 50 percent for PTSD prior to June 16, 2010.  

4.  Entitlement to a disability evaluation in excess of 70 percent for PTSD after June 16, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The February 2006 rating decision denied the Veteran's claims for service connection for CAD and hypertension, and denied a disability evaluation in excess of 50 percent for PTSD.  The Veteran appealed this rating decision to the Board, along with a February 2008 rating decision which denied his claim for a total rating based upon individual unemployability (TDIU) due to service-connected disability.  In an April 2011 rating decision, the RO granted the Veteran's TDIU claim and it is no longer on appeal.  

The April 2011 rating decision also increased the Veteran's disability evaluation for PTSD from 50 percent to 70 percent, effective June 16, 2010.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing in support of his claim in October 2009 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In January 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his active service, the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides. 

2.  It is presumed that the Veteran's coronary artery disease is due to exposure to herbicides in Vietnam. 

3.  Prior to September 15, 2005, the evidence does not show that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

4.  After September 15, 2005, the Veteran's PTSD was manifested by frequent flashbacks and nightmares, panic attacks five to six times per week, episodes of impulsive explosive rage, irritability, anger, inability to adapt to stressful situations, inability to maintain effective relationships, and impaired immediate memory.  



CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

2.  The criteria for a 70 percent rating, but no higher for PTSD have been met, effective September 15, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

3.  Throughout the appeals period, the criteria for a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to his claim for service connection for CAD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  To the extent that there may be any deficiency of notice or assistance with regard to his CAD claim, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.

With regard to his claim for an increased disability rating for PTSD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with a predecisional letter in June 2005.  Pelegrini II, 18 Vet. App. at 112.  Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  In addition, the June 2005 letter notified the Veteran about the information and evidence that VA will seek to provide.

A subsequent VCAA letter was issued in February 2009.  It provided examples types of medical or lay evidence that might show an increase in severity of his PTSD, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  

A follow up letter was issued in March 2011 provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  His claims were then readjudicated in the June 2009 and April 2011 SSOCs.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  All relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  His Social Security Administration (SSA) records have been obtained.  

He testified at Travel Board hearing in October 2009.  The Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed during the hearing, but did not suggest evidence to submit to substantiate the claims.  However, the Board finds that the Veteran was not prejudiced by this omission.  As noted above, the Veteran received notice letters in June 2005, February 2009, and March 2011, that substantially explained what was required to substantiate his claims and there is no indication that he does not understand what is necessary to substantiate his claims.  Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claims; hence, he is not prejudiced.

The RO provided the Veteran a VA PTSD examination in June 2010.  The Board finds that the examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The claims file was not available for the examiner to review, but it was made available later and the examiner wrote an addendum to the examination in July 2010 indicating that it was reviewed.  

This case was remanded in January 2010 so that he could undergo a PTSD examination, which he did in June 2010.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II.  Entitlement to Service Connection for CAD

VA recently expanded the list of diseases subject to the regulatory presumption of service connection due to exposure to herbicides while serving in the Republic of Vietnam.  VA added ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010). 

The Veteran's STRs show that he served in the Republic of Vietnam.  He also has a current diagnosis of CAD.  As this disease falls under the definition of ischemic heart disease in the newly published regulations, the Veteran is entitled to a regulatory presumption of service connection.  As such, the Board finds entitlement to service connection is warranted for CAD.  Id.  

III.  Entitlement to a Disability Evaluation for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO increased the Veteran's evaluation for PTSD from 50 percent to 70 percent, effective June 16, 2010.  As a result, the Board will adjudicate his claim as a staged rating.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  

In ascertaining the competency of lay evidence, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

Prior to June 16, 2010, the Veteran's PTSD was rated under Diagnostic Code 9411 as 50 percent disabling.  Effective June 16, 2010, it was rated as 70 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  Regarding GAF scores potentially relevant to this case, scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Lastly, the Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

In February 2005, a VA treatment record noted a GAF score of 55.  In September 2005, the Veteran sought treatment at the Princeton Vet Center.  The health care provider noted that the Veteran's symptoms were chronic, severe, and productive of social impairment with deficiencies in most areas.  The Veteran reported continued great difficulty in adapting to stressful circumstances which resulted in behaviors of avoidance, isolation, and irritability that manifested as explosive rage directed towards those around him.  The clinician noted that the Veteran's impulsive explosive rage was considered "potentially dangerous."  The Veteran was unable to establish effective relationships and his self image was impaired due to feelings of hopelessness and helplessness.  He reported marital conflict but stated that he relied heavily on his wife for support.  He had no friends.  He reported anhedonia and had no hobbies.  Therapy helped him gain some insight into his condition.  The clinician noted that the Veteran's PTSD medications alone impaired his concentration and focus, which were abilities required for any type of gainful employment.  A GAF score of 40 to 45 was assigned.  

A November 2005 VA treatment report noted an increase in intrusive thoughts.  The Veteran denied suicidal or homicidal ideation and hallucinations.  He appeared mildly anxious.  A GAF score of 50 was assigned.  

A March 2006 VA treatment report noted that the Veteran's memory recall was "fair," and that his judgment and insight were intact.  He reported trying to stay as active as possible, but that his back disability impacted his activities.  A GAF score of 50 was assigned.  A GAF score of 50 was also assigned in a February 2007 VA treatment record.  

In November 2007, the Veteran underwent a VA PTSD examination.  The examiner noted that he received treatment for PTSD and depression at a VA facility.  He was on continuous medication.  He reported flashbacks, frequent nightmares, anxiety, and he re-experienced his trauma several times a week.  He stated that it was difficult to discuss his symptoms.  He reported decreased energy, loss of interest in activities, and difficulty in social situations.  He felt that war coverage on television increased the frequency and severity of his flashbacks.  He had spells of anger three to four times per week.  He felt that he had good family support because he had strong relationships with his siblings and had been married for 35 years.  His activities were watching TV, bow hunting and deer hunting, and gardening.  Upon examination, the Veteran's thought processes were coherent.  He did not have delusions or audiovisual hallucinations.  He denied suicidal or homicidal thoughts.  His cognitive functioning, memory, insight, and judgment were intact.  The examiner found that the Veteran's PTSD symptoms had increased in severity over the past few years.  Specifically, his flashbacks, nightmares, sleep disturbances, avoidance behavior regarding war coverage on television, jumpiness, episodes of anger, and hypervigilance had worsened.  The Veteran was unable to tolerate counseling because it increased his jumpiness.  The examiner concluded that the "Veteran will have difficulty readjusting because of the increase in symptoms."  A GAF score of 50 was assigned.  

At his October 2009 Travel Board hearing, the Veteran credibly testified that he sometimes had crying episodes and that he had no friends.  His spouse credibly testified that the Veteran had problems focusing and was moody.  She noted that he had poor sleep.  She stated that they went to church together, but that the Veteran had no other activities.  She testified that the Veteran used to be a pastor at his church, but had to give up his position.  She observed that their daughters do not visit them "maybe partly" due to the Veteran's PTSD.  

As directed by the Board's January 2010 remand, the Veteran underwent a second VA PTSD examination in June 2010.  He reported that he no longer went to therapy because being around people made him nervous.  He experienced flashbacks and intrusive thoughts on a daily basis.  He reported frequent sleep disturbance and nightmares every night.  Loud sounds startled him easily.  He felt depressed, with decreased energy and interest in activities.  He preferred to be alone.  He spent most of his time at home except when he went to church.  He was irritable and angry, and reported fleeting suicidal ideation.  Upon examination, the Veteran's behavior was appropriate.  His thought processes were coherent, with no evidence of delusions or audiovisual hallucinations.  He had difficulty concentrating, his immediate memory was impaired.  His recent and remote memory was intact.  He could name the current President, but had difficulty remembering past Presidents earlier than George W. Bush.  He had difficulty doing serial 7 subtractions from 100, but he could do serial subtractions from 20 one time.  His insight and judgment were fair.  He was oriented to day, date, month, year, place, person, and situation.  The examiner concluded that the Veteran's PTSD symptoms prevented him from being able to handle counseling.  His symptoms were found to be moderate to severe in nature and negatively impacted his social and occupational functioning in a moderate to severe manner.  Further, the examiner noted that the Veteran's PTSD precluded gainful employment and caused difficulty in interpersonal relationships because the Veteran was hypervigilant, avoided people, and became stressed easily.  A GAF score of 45 was assigned.  

In July 2010, the examiner who conducted the June 2010 examination wrote an addendum to his report, after reviewing the Veteran's claims file.  He stated that his findings remained the same, and that the Veteran's PTSD symptoms on a day to day basis were severe and negatively impacted his ability to function socially and occupationally.  The examiner reiterated that the Veteran's PTSD prevented him from working.  

The RO increased the Veteran's evaluation for PTSD from 50 percent to 70 percent based upon the findings of the June 2010 VA PTSD examination.  The Board finds that the Veteran's PTSD symptoms met the criteria for a 70 percent evaluation prior to June 16, 2010.  

As noted above, the Veteran received treatment at the Princeton Vet Center on September 16, 2005.  Although the social worker described several symptoms that met the criteria for a 50 percent evaluation, he also described many symptoms that were more closely approximated by the 70 percent criteria.  He noted that Veteran had great difficulty in adapting to stressful circumstances.  He also noted that the Veteran experienced impulsive, explosive rage that could be considered dangerous.  It was noted that the Veteran was unable to establish effective relationships.  He reported panic attacks five to six times per week.  Significantly, it was noted that the Veteran's medications impaired his concentration and ability to focus, which impacted his occupational functioning.  The Princeton Vet Center treatment record shows that the Veteran's PTSD symptoms met some of the criteria for a 50 percent evaluation, but also met some of the criteria for the 70 percent evaluation.  Resolving the doubt in the Veteran's favor, the higher rating will be assigned effective September 15, 2005, the date that his symptoms met the 70 percent criteria.  38 C.F.R. §§ 4.3, 4.7.  To this extent, his appeal is granted.  

A 70 percent evaluation is not warranted prior to that date because the evidence does not show that the Veteran's symptoms more closely approximated the rating criteria for a 70 percent evaluation.  Specifically, the only other evidence of record for the appeals period was a short February 2005 treatment note indicating that the Veteran's cognition was grossly intact, that he was not experiencing suicidal or homicidal ideation, that he had a euthymic mood, and provided a GAF score of 55.  

The Board finds that the Veteran's PTSD symptoms do not more closely approximate the 100 percent criteria at any point in the appeals period, so the Board may not further stage his rating.  Hart, 21 Vet. App. at 505.  Although it was determined in an April 2011 rating decision that he is entitled to a TDIU due to his PTSD, his symptoms do not more closely approximate total occupational and social impairment.  He does not have gross impairment in his thought processes.  Throughout the record, his thought processes have been coherent, with no evidence of delusions or audiovisual hallucinations.  He experienced fleeting suicidal ideation, but has not experienced homicidal ideation.  He has not displayed inappropriate behavior.  Although it was noted that he has impulsive episodes of rage that were potentially dangerous, he was not found to be in a persistent danger of hurting himself or others.  In September 2005, his social worker found that the episodes of rage were triggered by stressful circumstances.  There is no evidence that he is unable to perform his activities of daily living due to his PTSD.  Although he has some memory impairment due to his PTSD medication and his symptoms, it is not severe enough to meet the 100 percent criteria.  At his June 2010 examination, it was noted that his immediate memory was impaired, but not his recent or remote memory.  He has not been found to be disoriented as to time and place.  For these reasons, the Veteran's PTSD symptoms are most closely approximated by the 70 percent criteria and to this extent, his appeal is denied.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of hypervigilance, avoidant behavior, irritability, anger, impaired concentration and focus, panic attacks, sleep disturbance, nightmares, and inability to handle stressful situations are adequately described in the General Rating Formula for Mental Disorders.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Lastly, a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran's claim for a TDIU was granted in an April 2011 rating decision.  Further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for CAD is granted.

A 70 percent evaluation for PTSD is granted, effective September 15, 2005.  

A disability evaluation in excess of 70 percent for PTSD is denied.  


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In its January 2010 remand, the Board directed the RO to schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  Specifically, the Board requested that the examiner provide two opinions.  First, the examiner was to state whether it was at least as likely as not that the Veteran's hypertension was caused or worsened beyond its natural progression secondary to his service-connected diabetes.  Second, the examiner was to "separately provide an opinion as to whether it is at least as likely as not that hypertension was worsened beyond natural progression as secondary to the service-connected PTSD."  The examiner who conducted the Veteran's June 2010 heart and hypertension examination did not provide an opinion regarding the impact of the Veteran's PTSD on his hypertension.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, a remand is necessary so that an addendum to the June 2010 medical opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should refer the Veteran's claims folder to the June 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hypertension that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hypertension 

a) was proximately due to or the result of his service-connected PTSD or 
b) whether it was aggravated by his service-connected PTSD.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


